    Case: 1:17-cv-00056-NAB Doc. #: 28 Filed: 07/28/20 Page: 1 of 8 PageID #: 1044




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION


CYNTHIA VAUGHN,                                                )
                                                               )
             Plaintiff,                                        )
                                                               )
        v.                                                     )        Case No. 1:17-CV-56 NAB
                                                               )
ANDREW M. SAUL 1,                                              )
Acting Commissioner of Social Security,                        )
                                                               )
             Defendant.                                        )


                                      MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiff Cynthia Vaughn’s (“Vaughn”) appeal

regarding the denial of supplemental security income under the Social Security Act. The Court

has jurisdiction over the subject matter of this action under 42 U.S.C. § 405(g). The parties have

consented to the exercise of authority by the United States Magistrate Judge pursuant to 28

U.S.C. § 636(c).          [Doc. 8.]    The Court has reviewed the parties’ briefs and the entire

administrative record, including the transcript and medical evidence. Based on the following, the

Court will reverse the Commissioner’s decision and remand this action.

I.       Issues for Review

         Vaughn presents two issues for review. First, she asserts that the ALJ failed to consider

whether to use the older age category under the Medical-Vocational Guidelines. Second, she

asserts that the ALJ’s residual functional capacity (“RFC”) determination that she could perform


1
 At the time this case was filed, Nancy A. Berryhill was the Acting Commissioner of Social Security. Andrew M.
Saul became the Commissioner of Social Security on June 4, 2019. When a public officer ceases to hold office
while an action is pending, the officer’s successor is automatically substituted as a party. Fed. R. Civ. P. 25(d).
Later proceedings should be in the substituted party’s name and the Court may order substitution at any time. Id.
The Court will order the Clerk of Court to substitute Andrew M. Saul for Nancy A. Berryhill in this matter.
 Case: 1:17-cv-00056-NAB Doc. #: 28 Filed: 07/28/20 Page: 2 of 8 PageID #: 1045




the full range of sedentary work was not supported by substantial evidence. The Commissioner

asserts that the ALJ’s decision is supported by substantial evidence in the record as a whole and

should be affirmed.

II.      Standard of Review

         The Social Security Act defines disability as an “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 416(i)(1)(A).

         The standard of review is narrow. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir.

2001).    This Court reviews the decision of the ALJ to determine whether the decision is

supported by substantial evidence in the record as a whole. 42 U.S.C. § 405(g). Substantial

evidence is less than a preponderance, but enough that a reasonable mind would find adequate

support for the ALJ’s decision. Smith v. Shalala, 31 F.3d 715, 717 (8th Cir. 1994). The Court

determines whether evidence is substantial by considering evidence that detracts from the

Commissioner’s decision as well as evidence that supports it. Cox v. Barnhart, 471 F.3d 902,

906 (8th Cir. 2006). The Court may not reverse just because substantial evidence exists that

would support a contrary outcome or because the Court would have decided the case differently.

Id. If, after reviewing the record as a whole, the Court finds it possible to draw two inconsistent

positions from the evidence and one of those positions represents the Commissioner’s finding,

the Commissioner’s decision must be affirmed. Masterson v. Barnhart, 363 F.3d 731, 736 (8th

Cir. 2004).

         The Court must affirm the Commissioner’s decision so long as it conforms to the law and

is supported by substantial evidence on the record as a whole. Collins ex rel. Williams v.



                                                2
 Case: 1:17-cv-00056-NAB Doc. #: 28 Filed: 07/28/20 Page: 3 of 8 PageID #: 1046




Barnhart, 335 F.3d 726, 729 (8th Cir. 2003). “In this substantial-evidence determination, the

entire administrative record is considered but the evidence is not reweighed.” Byes v. Astrue,

687 F.3d 913, 915 (8th Cir. 2012).

III.   Background

       Vaughn alleged disability due to back and neck problems, migraine headaches, knee

problems, osteoarthritis, degenerative disc disease, and hearing loss in her right ear. (Tr. 148.)

Before she stopped working, she worked as a dishwasher, cook, night secretary, and janitor. (Tr.

181.) Vaughn applied for benefits on April 24, 2014. (Tr. 111-31.) At the time of her

application, she was 47 years old. At the time of the ALJ’s decision, she was 70 days short of

her 50th birthday.

       This case was originally filed in this court on April 13, 2017. The Commissioner was

unable to locate the administrative record at that time and the Court remanded this action so that

the administrative record could be located on July 17, 2017. [Doc. 15.] The administrative

record was later found and this action was re-opened on March 20, 2019. [Doc. 18.]

IV.    Discussion

       The SSA uses a five-step analysis to determine whether a claimant seeking disability

benefits is in fact disabled. 20 C.F.R. § 416.920(a)(1). First, the claimant must not be engaged

in substantial gainful activity. 20 C.F.R. § 416.920(a)(4)(i). The ALJ found that Vaughn had not

engaged in substantial gainful activity since the date of her application on April 24, 2014. (Tr.

19.)

       Second, the claimant must establish that he or she has an impairment or combination of

impairments that significantly limits his or her ability to perform basic work activities and meets

the durational requirements of the Act. 20 C.F.R. § 416.920(a)(4)(ii). The ALJ determined that



                                                3
 Case: 1:17-cv-00056-NAB Doc. #: 28 Filed: 07/28/20 Page: 4 of 8 PageID #: 1047




Vaughn had the following severe impairments: osteoarthritis of the knees, history of headaches,

degenerative disc disease of the cervical spine, and chronic obstructive pulmonary disease

(“COPD”). (Tr. 19.) The ALJ determined that Vaughn’s obstructive sleep apnea, carpal tunnel

syndrome, celiac disease, and depression were not severe impairments. (Tr. 19.)

       Third, the claimant must establish that his or her impairment meets or equals an

impairment listed in the appendix of the applicable regulations. 20 C.F.R. § 416.920(a)(4)(iii).

The ALJ determined that Vaughn did not have an impairment or combination of impairments

that met or medically equaled the severity of a listed impairment. (Tr. 23.)

       Fourth, if the claimant’s impairments do not meet or equal a listed impairment, the SSA

determines the claimant’s RFC to perform past relevant work. 20 C.F.R. § 416.920(e). The ALJ

then determined that Vaughn had the RFC to perform the full range of sedentary work. (Tr. 23.)

After RFC is established, the claimant must establish that the impairment prevents him or her

from doing past relevant work. 20 C.F.R. § 416.920(a)(4)(iv). Vaughn did not have any past

relevant work. (Tr. 26.)

       Therefore, the analysis proceeded to step five. At step five, the burden shifts to the

Commissioner to establish the claimant maintains the RFC to perform a significant number of

jobs in the national economy. Singh v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000). If the claimant

satisfied all of the criteria under the five-step evaluation, the ALJ will find the claimant to be

disabled. 20 C.F.R. § 416.920(a)(4)(v).

       “The medical-vocational guidelines, or grids, ‘are a set of charts listing certain vocational

profiles that warrant a finding of disability or non-disability.’” Phillips v. Astrue, 671 F.3d 699,

702 (8th Cir. 2012) (citing McCoy v. Astrue, 648 F.3d 605, 613 (8th Cir. 2011)). “The grids

come into play at step five of the analysis, where the burden shifts to the Commissioner to show



                                                 4
 Case: 1:17-cv-00056-NAB Doc. #: 28 Filed: 07/28/20 Page: 5 of 8 PageID #: 1048




that the claimant has the physical residual capacity to perform a significant number of other jobs

in the national economy that are consistent with her impairments and vocational factors such as

age, education, and work experience.” Phillips, 671 F.3d at 702 (citing Holley v. Massanari, 253

F.3d 1088, 1093 (8th Cir. 2001)). “If the ALJ’s findings as to RFC, age, education, and work

experience fit any of the combinations of those criteria contained in the Tables in Appendix 2 to

Part 404, then the ALJ must reach the conclusion (either disabled or not disabled) directed by the

relevant Rule or line of the applicable Table.” Phillips, 671 F.3d at 702 (quoting Reed v.

Sullivan, 988 F.2d 812, 816 (8th Cir. 1993)).

       There are three age categories: a younger person (under age 50), a person closely

approaching advanced age (ages 50-54), and a person of advanced age (age 55 and older). See

20 C.F.R. 416.963(c)-(e).     The regulations direct that the age categories not be applied

mechanically in a borderline situation. 20 C.F.R. § 416.963(b). “If a claimant is within a few

days to a few months of reaching an older age category, and using the older age category would

result in a determination or decision that the claimant is disabled, the agency will consider

whether to use the older age category after evaluating the overall impact of all the factors of the

claimant’s case.” Phillips, 671 F.3d at 702. “To determine whether to apply the claimant’s

chronological age or the higher age, the Council adopted a sliding scale approach whereby the

claimant must show progressively more additional vocational adversity(ies)- to support use of

the higher age- as the time period between the claimant’s actual age and his or her attainment of

the next higher age category lengthens.”        Id.   “If the claimant does not show “additional

adversities justifying use of the higher age category the adjudicator will use the claimant’s

chronological age- even when the time period is only a few days and the adjudicator need not

explain his use of the claimant’s chronological age.” Id.



                                                  5
Case: 1:17-cv-00056-NAB Doc. #: 28 Filed: 07/28/20 Page: 6 of 8 PageID #: 1049




       If the medical-vocational guidelines do not apply, the Commissioner can rely on the

testimony of a vocational expert to carry the burden of proof of showing that jobs exist in the

national economy that a claimant can perform. Long v. Chater, 108 F.3d 185, 188 (8th Cir.

1997). “If the claimant satisfied all of the criteria under the five-step evaluation, the ALJ will

find the claimant to be disabled. 20 C.F.R. § 416.920(a)(4)(v).

       In this case, the ALJ found that Vaughn was a younger aged individual, because she was

47 years old on the date that the application was filed. (Tr. 26.) Vaughn contends because she

turned 50 years old two months after the ALJ’s decision, the ALJ should have determined

whether her case should be considered a borderline case and whether this warranted moving up

her age category. If the ALJ ultimately had determined that Vaughn’s case was a borderline case

that warranted changing her age category, along with her eighth grade education, lack of past

relevant work, and no transferrable skills under Rule 201.10 of Table 1, she would have been

found disabled under the Medical-Vocational Guidelines. Further, the ALJ did not mention that

she was within two months of the closely approaching age category at the time of the decision.

The Commissioner responds that the ALJ considered Vaughn was entitled to a change in age

category, because he specifically referenced Vaughn’s birth date and that she was 47 years old at

the time of her application. (Tr. 26.) The Court notes the ALJ also cited the relevant regulation,

20 C.F.R. § 416.963. (Tr. 26.)

       Based on the foregoing, the Court will reverse the Commissioner’s decision and remand

this action for further proceedings. The case law in the Eighth Circuit is clear. Simply noting a

claimant’s age, her current age category, and the relevant regulation is not sufficient to

demonstrate that the ALJ considered whether the borderline situation warranted moving Vaughn

to the next category. See Phillips, 671 F.3d at 706-707. “In a case in which the claimant’s age



                                                6
 Case: 1:17-cv-00056-NAB Doc. #: 28 Filed: 07/28/20 Page: 7 of 8 PageID #: 1050




indicates he or she might well fall within a borderline category, the ALJ’s failure to note that the

ALJ has considered whether a claimant falls into a borderline category, and if so, whether

bumping up the claimant is warranted, constitutes a failure to offer findings of fact and reasons

for the decision.” Phillips, 671 F.3d at 707. Because the Court cannot determine from the

record if the Commissioner considered whether Vaughn should be moved to a higher age

category, substantial evidence does not support the Commissioner’s decision. See Wright v.

Saul, No. 1:18-CV-291 SPM, 2020 WL 1158136 at *4 (E.D. Mo. Mar. 10, 2020) (substantial

evidence to support decision not found when opinion is silent about whether ALJ considered

claimant’s case a borderline case); Woods v. Saul, No. 4:18-CV-1431 CDP, 2019 WL 4169356

at*4 (E.D. Mo. Sept. 3, 2019) (case remanded because ALJ’s decision silent regarding whether

ALJ considered case a borderline case).

       Finally, the Court notes that the Appeals Council denied Vaughn’s request for review and

commented on Vaughn’s borderline age situation. (Tr. 13A-13C.) In its opinion, the Appeals

Council wrote “We considered the borderline age situation in this case, and we found that the

factors in the record do not support application of the higher age category.” (Tr. 13B.) If the

Appeals Council grants review, its decision, absent a remand to the ALJ, becomes the

Commissioner’s final agency action that is subject to judicial review. Wright, 2020 WL 1158136

at *5 (citing Browning v. Sullivan, 958 F.2d 817, 822 (8th Cir. 1992). In this case, because the

Appeals Council denied review, the ALJ’s decision is the final decision of the Commissioner.

See 20 C.F.R. 416.1481 (“The Appeals Council’s decision, or the decision of the administrative

law judge if the request for review is denied, is binding unless you or another party file an action

in Federal district court, or the decision is revised.”). Therefore, this Court may only review that




                                                 7
 Case: 1:17-cv-00056-NAB Doc. #: 28 Filed: 07/28/20 Page: 8 of 8 PageID #: 1051




decision, not the Appeals Council’s non-final administrative decision. See Wright, 2020 WL

1158136 at *5, Woods, 2019 WL 4169356 at*4.

          Because the Court is remanding this action to the Commissioner for further proceedings

on the borderline age issue, the Court will not address Plaintiff’s second argument regarding the

residual functional capacity determination. In summary, the Court finds that the ALJ’s decision

is not supported by substantial evidence in the record as a whole.

          Accordingly,

          IT IS HEREBY ORDERED that the relief which Plaintiff seeks in her Complaint and

Brief in Support of Plaintiff’s Complaint is GRANTED in part and DENIED in part. [Docs.

1, 22.]

          IT IS FURTHER ORDERED that the ALJ’s decision of June 24, 2016 is REVERSED

and REMANDED.

          IT IS FURTHER ORDERED that upon remand, the ALJ shall consider whether

Plaintiff’s age category should be considered a borderline case and, if so, whether Plaintiff’s age

category should be changed.

          IT IS FURTHER ORDERED that the Clerk of Court shall substitute Andrew M. Saul

for Nancy A. Berryhill in the court record of this case.




                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 28th day of July, 2020.




                                                 8
